DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 5-20), Species A3 (Fig. 4), Species B1 (Fig. 6), Species C1 (Fig. 11), Species D3 (Fig. 21), Species E1 (Fig. 22), Species F4 (Fig. 27) and Species G9 (Fig. 38) in the reply filed on 1/3/2022 is acknowledged.  Furthermore, as made clear in the interview summary, it is applicant’s position that these elected species read on claims 5-20.  
Regarding claims 8 and 17, which require that the first and second diverting features comprise one of a reflecting element and a refractive element, it is unclear to the examiner how this reads on the elected embodiment (Fig. 6) which shows only fiber diffusers as the diverting elements.  However, it is unclear based on the disclosure, if this embodiment is broad enough to cover other types of diverting elements that are not depicted in the figures.  Therefore, in an attempt to provide compact prosecution, the examiner considers these claims to read on the elected embodiment, even though such a feature is not shown or described in relation to the elected embodiment (Fig. 6). 
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached 15 IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a  proper field of search. See MPEP 609.05(b). More specifically, applicant submitted over 80 foreign references, over 150 NPL references, 30 “other” references as well as over 300 US Patents/PGPubs.  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “diverting feature” in claims 5-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the specification states “The diverting features suitable for use herein include a reflecting element, a refracting element, and a fiber diffuser.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 5] The limitation “at least a first light guide and a second light guide” is indefinite, as it is unclear which term(s) “at least” applies to.  For example, does “at least” apply only to a first light guide, or does “at least” apply to both the first and second light guide, i.e. (at least a first light guide) and a second light guide OR at least a first light guide and at least a second light guide.  Therefore, it’s unclear what the scope of this limitation. 

[Claim 7] The term “a second side surface portion” is indefinite.  While a “side surface” has been previously recited it is emphasized that a “first side surface portion” has never been previously recited.  Therefore, it is unclear what the distinction is (if any) between “a side surface portion” as recited in claim 5 and “a second side surface portion” as recited in claim 7.  For example, does each of these terms refer to a different, i.e. opposite side, of the light guide, or merely different section/portions of the same side?  For examination purposes, the examiner contends that the second side surface portion is broad enough to encompass a different portion/section of the same side of the light guide.
[Claim 9] The limitation “wherein the first and second diverting features each includes a corresponding fiber diffuser.” is indefinite.   Specifically, it is unclear what is meant by “corresponding” in this context, as it is seemingly redundant.  Explained differently what is the difference in scope between the current claim language and “wherein the first and second diverting features each includes a fiber diffuser” (without “corresponding”).  If each of the first and second diverting features includes a fiber diffuser, how does the term “corresponding” further limit the scope.  Corresponding to what?  Seemingly, the “corresponding” refers to the first and second diverting features, but doesn’t the term “each” serve the same purpose?  See similar language in claim 18, that doesn’t use “corresponding”. 


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0257641 to Hastings et al. 

a catheter (51) configured to advance to the vascular lesion located within or adjacent a blood vessel (e.g. renal artery; Par 0091), the catheter comprising an elongate shaft (51 or 67); 
a balloon (64) that is coupled to the elongate shaft; 
at least a first light guide and a second light guide (optical coupling 56 can include bundle of optical fibers 92, i.e. a plurality of fibers; Pars 0094 and 0181. Figs. 21A-22B) disposed along the elongate shaft and within the balloon (Figs. 4-6 make it clear that the optical fiber bundle/coupling 56 is located within the catheter and connects to the emitter 52, which are all located inside the balloon, therefore the optical fibers are located inside the balloon, as well; Par 0094), the first light guide and second light guide configured to be placed in optical communication with a light source (external source 54b; Figs. 4-6; Par 0094), the first light guide (92, seen in Figs. 17, 18A-D) comprising a first diverting feature (81 mirror/Fig. 11, prism 85/Fig.12 and/or notch(es) 82/Figs. 17-18C; collectively known as optics arrangement 154; Par 0133) that is configured to direct light to exit from the first light guide toward a side surface portion of a distal portion of the first light guide and toward the balloon (See Figs. 11, 12, 15, 16, 17, 18A-C), the second light guide comprising a second diverting feature that is configured to direct light to exit from the second light guide toward a side surface portion of a distal portion of the second light guide and toward the balloon (“A number of different optics arrangements 154 that provide for different target tissue depths and transverse 
a first light window disposed along the first light guide and in optical communication with the first diverting feature (wall 92a; Fig. 17 where light exits the fiber, Pars 0162-163; and/or windows 65, Figs. 9A-B); 
and a second light window disposed along the second light guide and in optical communication with the second diverting feature (wall 92a; Fig. 17 where light exits the fiber, Pars 0162-163; and/or windows 65, Figs. 9A-B); 
wherein the balloon is configured to expand from a collapsed configuration suitable for advancing the catheter through a patient's vasculature to a first expanded configuration suitable for anchoring the catheter in position relative to a treatment site (Par 0108); 
and wherein the light source is configured to provide sub-millisecond pulses of a light from the light source (Femtosecond or picosecond pulses; Par 0016) to at least the first diverting feature and the second diverting feature, thereby initiating plasma formation in a balloon fluid, causing rapid bubble formation, and imparting pressure waves upon the treatment site (Par 0066).

As discussed above, the examiner considers the statement “A number of different optics arrangements 154 that provide for different target tissue depths and transverse diameters or lengths may be incorporated in or adjacent a multiplicity of optical fibers 92” (Par 0180) to explicitly teach a second light guide with a second diverting feature, e.g. mirror, prism, notch, but if applicant disagrees the examiner contends that this is merely duplication of parts.  Specifically, Hastings discloses a fiber optic bundle 114 including multiple fibers 92 (Figs. 21A-C).  Furthermore, the reference teaches a single optical fiber (92) with a diverting feature (81 mirror/Fig. 11, prism 85/Fig.12 and/or notch(es) 82/Figs. 17-18C; collectively known as optics arrangement 154; Par 0133).  However, the reference fails to explicitly teach that more than one fiber in the bundle or each fiber in the bundle includes one of these diverting features.  The examiner considers this an obvious design choice, specifically a mere duplication of parts (MPEP 2144.04), i.e. including at least one diverting feature within each of the fibers of the bundle, as Hastings seemingly teaches that any optical element, including the diverting features, can be incorporated into a plurality/multiplicity of fibers, in order to provide for different target tissue depths and transverse diameters or lengths.
[Claim 6] Hastings discloses notch(es) 82 within the fiber. This is interpreted as a machined portion of the light guide, i.e. a portion that is cut out of the light guide.  While it is clear that this notch directs/reflects light, it is unclear if this can also be considered a fiber diffuser, i.e. spreads out/scatters light.  Specifically, the examiner contends that this notch implicitly/inherent scatters/diffuses some portion/percentage, e.g. generally less than 20%, of light (as evidenced by the incorporated reference 5,432,876 to Appledorn, as discussed in Par 0167 of Hastings; See Col 3, line 66 to Col 4, line 5 of Appledorn), but it’s again unclear if this can be considered a diffuser. 
However, Hastings explicitly teaches deflecting light at various acute and obtuse angles (Par 0169), as well as spiral, helical and circumferential beam patterns to treat 
[Claim 7] As seen in Figs. 18A-C, a single fiber (92) has multiple diverting features (82) that direct/reflect the light through different portions of the side surface of the light guide.  As discussed above, duplicating this design, i.e. a fiber having multiple diverting features that cause the beam to exit out of different portions of a side surface, for multiple fibers in a fiber bundle is an obvious design choice. 
[Claim 8] The notches (82, Fig. 17-18C) acts as reflection mirrors (Par 0162). 
[Claim 9] As discussed in relation to claim 6 above, the examiner considers it obvious to include fiber diffusers as the diverting feature for both the first and second diverting features.
[Claim 10] As discussed above in relation to claim 5, the examiner considers each portion/section of the light guide (wall 92a) where the light exits to be a separate window.  Therefore, in the embodiments shown in Figs. 18A-C where multiple diverting 
[Claim 18] See explanations for claims 6 and 9, above.

Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claims 5, 10 and 18 above, and further in view of US 2017/0119469 to Shimizu et al.
[Claims 11, 12, 19 and 20] Hastings is discussed above, including explicitly teaching an “embodiment of a tip assembly 95 that incorporates a multiplicity of notches 82 distributed in a circumferential and longitudinally spaced pattern that collectively complete at least one revolution of the distal end of the optical fiber 92. The multiplicity of notches 82 preferably form a spiral or helical pattern, providing for development of a continuous or a sequential and overlapping line of ablated spots that form a spiral shape in renal artery wall tissue” (Par 0164; Fig. 18A).  However, the reference fails to explicitly teach that the light exit portions for each of the light beams 83, i.e. windows, are separated by at least one intervening non-emitting portion.  However, in the same field of endeavor, Shimizu discloses a similar optical fiber (Fig. 1) including light emission portions (20), i.e. windows, spaced apart by intervening non-emitting portions (20a).  As clearly seen in Fig. 1, the light only exits the fiber at the 
[Claim 13] Hastings discloses that the notches are distributed in a circumferential pattern (Pars 0164-165), but fails to explicitly teach a single notch, i.e. first diverting feature, directs light to a cylindrical window (around the entire circumference) of the fiber.  Specifically, Hastings teaches a plurality of windows, i.e. a plurality of beam exit locations of the fiber wall, that when considered together, collectively form a cylindrical window, but this is slightly different than what is currently claimed.  In the same field of endeavor, Shimizu discloses a similar optical fiber where the grooves, i.e. notches, “may be annular grooves that extend in a circumferential direction of the optical fiber” (Par 0010); therefore resulting in a cylindrical window, i.e. a window extending around the entire circumference of the fiber.  It would have been obvious to one of ordinary skill in the art to modify the notches/grooves (82) of Hastings to be annular grooves, as taught by Shimizu, as this is a known configuration for similar notches/grooves to provide a similar, circumferential laser beam emission pattern, as desired by the specific condition and target area/volume being treated.  

Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings as applied to claim 5 above, and further in view of US 2016/0184023 to Grace.

[Claims 15-17] These limitations have been addressed above, with regards to 6-8 in the 102 rejection.  Specifically, Hastings continues to teach these limitations, in the same manner discussed above, in relation to claims 6-8, as the examiner’s interpretation has not changed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792